One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(ES) Mr President, 30 million people in the European Union suffer from malnutrition and a further 79 million live below the poverty threshold. Most of them depend on food aid provided primarily by food banks.
Some 40% of the funds needed to provide this food come from contributions made by the Union, through the European Scheme for food distribution to the most deprived persons in the Union. This scheme has been implemented to date in accordance with the provisions of Commission Regulation (EC) No 983/2008 establishing aid for the purchase of cereals, skimmed milk powder and rice. The Regulation was partially revoked in April by the General Court of the European Union, with the budget for food aid being reduced from EUR 500 million to EUR 133 million.
The integration of the European Union has historically been based on the principle of solidarity. This is why, Mr President, we urge the new Polish Presidency and the European Parliament, now more than ever, to show their commitment to helping the most deprived, and to re-establishing the budget appropriation that is currently so limited.
(SK) Mr President, Community legislation governing relations under family law comprehensively addresses matters such as the territorial jurisdiction of the competent courts and the law applicable to international marriages and child contact and care. It fails to provide sufficient protection, however, to the parties concerned, in other words, the children, resulting in cases where children are often used as pawns in the settling of scores between former spouses or partners.
Strict adherence to the letter of the law leads to situations where Member State courts allow the natural bond between mother and child to be broken. For this reason, I would like to call on the European Union's competent institutions to harmonise current legislation with the utmost possible respect for the protection of the positive interests of the child, and not only by means of vague escape-route provisions that are difficult to apply in practice, such as Article 12 of the Brussels II Regulation.
It is also important for courts to adopt a sympathetic, natural and ethical approach to the settlement of such disputes, particularly with regard to protecting the rights and legitimate interests of the child.
(SL) Mr President, another flotilla is heading for Gaza and it is provoking passionate debate on the appropriateness, necessity and dangers of such an initiative. My impression is that the whole media storm over the flotilla - the ultimate fate of which cannot yet be determined - is, in fact, nothing but a smokescreen, designed to prevent us from discussing, in an appropriate way and with sufficient focus and responsibility, the actual situation in Gaza, where one and half million people have lived in inhumane conditions since 2007.
The situation in Gaza is not set to change for the better, and even the Palestinian-Israeli conflict is no closer to an acceptable solution now than it was five, ten or thirty years ago. The only possible solution is: a two-state solution, two countries, living in peace, mutual respect and mutual recognition.
An important step in the right direction would come if Israel restored dignity to the people of Gaza. If that were the case, humanitarian actions, such as the flotilla, would no longer be necessary.
(PT) Mr President, the closure of the railway line between Porto and Vigo was announced today. The region of the North of Portugal and Galicia has suffered a severe blow with this loss. This line has disappeared because it is no longer of use. It has ceased to be of use because it is no longer suited to the current conditions of modern life, and this has only occurred because there has been no investment in recent times.
Europe says it is committed to railways and sustainable collective transport. However, a study carried out in Portugal, at the request of the Troika, is calling for the closure of more than 800 kilometres of railway line in Portugal. Two weeks ago, a narrow majority of this Parliament rejected a proposal which would have placed productive investment outside the calculation of the deficit. This proposal was not passed, although measures such as this would have saved the railway line by allowing it be modernised. Mr President, the conclusion of all of this is a sad one. The dictatorship of the deficit is killing public services in Europe.
Mr President, my constituency, Northern Ireland, has seen many changes in recent years. It is a more stable and peaceful place to live in as it emerges from a terrorist campaign that has seen many lives lost, and many families bereaved.
However, deep-rooted problems remain. We have recently experienced the dangers of Republican terrorism, which resulted in the death of two young soldiers shortly before they were to be deployed to Afghanistan. The callous murder of two police officers and recent rioting just last week in Belfast show how community tension can still erupt into violence. The number of 'peace walls' separating communities has never been higher. Often these walls separate communities suffering from high and generational unemployment, low educational attainment and poor health, including problems with mental health and growing rates of suicide.
During a recent visit to Northern Ireland, Commissioner Hahn was able to see at first hand the huge contribution that the European Peace Fund is making to people across Northern Ireland. He spoke of his ongoing support for that Fund and I hope that together, in this Parliament, we will be able to make that Fund continue.
(SK) Mr President, on 17 June the Venice Commission adopted an opinion on the new Hungarian Constitution, a matter also discussed at length in the European Parliament. I view this in a positive light and trust that the Hungarian Government and Parliament will reflect on the initiatives emerging from this debate.
From the point of view of neighbourly relations between Slovakia and Hungary, it is good that the Venice Commission expressed views on those parts of the Constitution which have also provoked concern in Slovakia, in particular the article declaring that Hungary is responsible for the fate of Hungarians living abroad and should encourage them to exercise their individual and collective rights. The Commission has made it clear that responsibility for the protection of minorities rests primarily with their home states.
The approach taken by Hungary in implementing the Constitution will be vital. The drafting of the framework and implementing legislation will be an opportunity for Hungary to remove ambiguities and to reduce the tensions produced by the Constitution. I wish our Hungarian friends much success in this regard.
Mr President, I underline the importance of free movement of workers who directly participate in and benefit from the EU project. European citizens are taking advantage of this right, not only working in different Member States, but also building a new life, career, and families. The free movement of workers did not create turbulence on labour markets. On the contrary, it contributed to the economic growth of Member States that opened their labour markets.
Once you work in a country you become a contributor to the budget of that country. Consequently you should legally receive social security benefits. Therefore I urge the Dutch authorities to open their labour market to Romanian and Bulgarian workers, bearing in mind the requests and evaluations made by different experts who assess the effects of this right on their countries.
(BG) Mr President, ladies and gentlemen, I wish to draw your attention to the frequent incidents involving a disgraceful practice which has become established at Sofia airport where passengers' luggage is opened without authorisation and items frequently go missing from it. I receive numerous complaints from passengers who are receiving their suitcases with locks broken and finding out that their personal belongings are missing. No effective action has been taken so far to tighten control over luggage handling and stop this practice, in spite of the warnings given to Sofia Airport EAD.
The breaches of security and safety requirements, along with the unauthorised access to passengers' luggage, could provide an opportunity for a terrorist attack or some other attack being carried out with tragic consequences. These facts are evidence of gross contempt for European aviation regulations and the provision of airport services.
I urge the Bulgarian authorities to carry out stringent inspection and monitoring of the ground operators who have been awarded licences. With flight security in mind, I urge the Bulgarian authorities to focus their attention on temporarily suspending the rights of Sofia Airport EAD under the licence issued as a ground service operator.
(ES) Mr President, in defence of fundamental rights, I call on the responsible institutions to review the designation of San Sebastián as European Capital of Culture, because I believe that it was chosen on the basis of political criteria, which constitutes discrimination against the other candidate cities.
The chairman of the panel said the city was chosen to support the peace process but, as far as I am aware, there is a terrorist organisation in Spain, called ETA, that so far has not laid down its weapons and which two months ago managed to get its political wing, Bildu, into government in San Sebastián, as well as other towns. I do not believe that Europe should be giving such a powerful megaphone to people who fail to condemn terrorist violence and who will create propaganda out of apportioning blame between victims and murderers.
Where is the right to freedom and dignity? Clearly not in San Sebastián, where our fellow Members such as Mayor Oreja, Mr Iturgaiz, Mr Zalba, and I myself have to go around with bodyguards. I believe in the culture of life, not in a bullet to the back of the head. Ladies and gentlemen, can there be any true culture without freedom? No, a thousand times no.
San Sebastián should once again submit its candidacy when it is a city that is free for everyone. In the meantime, they should learn the culture of respect towards those who think differently, because although the city may deserve the title in future, today, with Batasuna and its successors in its institutions, it does not.
(FR) Mr President, this evening I wish to voice my anger and to protest against the treatment that is being meted out to the ships from the 'Gaza Freedom Flotilla' and the pacifist militants who had the courage to board the boats to protest against the blockade on Gaza, this repeated violation of international law. None of the ships will be allowed to leave. Militants are being dragged before the courts; ships have been sabotaged. Everybody condemns the blockade, but once again we are giving way to pressure from Israel, as it threatens a repeat of last year's violence and killings.
The Greek Government tells us it wanted to avoid a blood bath. Where is the law? Those who support the Palestinian people are insulted and even brought before the courts. In France, just under 400 politicians were recently called collaborators and compared to those who denounced Jews during the Second World War, because of their support for the fleet. This is unacceptable. I am sick and tired of these double standards. What justification can Israel give for continuing to abuse and kill Palestinians? It may have proclaimed itself to be the Jewish State, but this does not mean it speaks for all the Jews in the world. There are people proving this to us every day. The Holocaust was a horrific tragedy ...
(The President interrupted the speaker)
and I am among those who think it could have been prevented; however, this does not give Israel the right to do whatever it wants with complete impunity.
(The President interrupted the speaker)
Let us stop treating it differently from any other state. In the face of the failure by politicians, citizens are taking pacifist initiatives themselves. Let us help them continue their peaceful protests and fight together to lift the blockade on Gaza.
(Applause)
(ES) Mr President, I would like to take this opportunity to share with all of you the pleasure of San Sebastián having been selected as European Capital of Culture in 2016. However, I would also like to ask for people to stop criticising the decision of the panel of judges and, above all, to stop undervaluing the great bid that the city presented.
The bid submitted, 'Waves of people's energy', is the result of shared enthusiasm, of thousands of people and different organisations all working towards a common goal - culture as a way of promoting understanding between different peoples.
San Sebastián is already a leading venue for culture because of its international film festival, its jazz festival and its human rights festival, but the bid that won the title of European Capital of Culture goes far beyond this, offering an incredible number of activities ranging from a meeting of Nobel Prize winners and a network of green spaces for culture to a G20 of NGOs and a project combining art and cuisine.
In short, this great project led to this great city winning on its own merits and not as a result of political decisions. Changing this choice is something that really would be a political decision.
(HU) Mr President, ladies and gentlemen, Hungary has been a Member State of the European Union for seven years now, and these seven years are more than sufficient to evaluate the social aspect of our membership. In 2004, Hungarians were lured with promises that if we joined the EU, we would be able to open patisseries in Vienna. This was advertised on huge billboards. Well, the truth is that seven years later, Hungarian residents earn EUR 340 a month, while residents in Western Europe make EUR 1 000-1 200 monthly. Hungarian teachers earn EUR 300-400, and retired people receive an average pension of EUR 200-250. In Western Europe they can make eight or even ten times this amount, and yes, around 300 people freeze to death each year in Hungary in the 21st century, and not only can we not open patisseries in Vienna, but we have no more sugar factories under Hungarian ownership. The reality is that Western Europe did not need Eastern Europe for unification in the spirit of great, majestic European ideas, but for market and cheap labour.
(RO) Mr President, I would like to mention the decision made on Friday by the Finance Committee of the Danish Parliament because it means very bad news for us. Denmark wants to set up, from tomorrow, a permanent checkpoint at its borders with Germany and Sweden. I share the sentiments of those who have already protested in Europe against this decision to restrict European citizens' freedom of movement. On the other hand, I find unacceptable the blackmail used by parties who only thrive on the hostility to immigration. In my view, decisions made by Member States should be based on projects for young Europeans and not on fixations like this.
I call on the Commission to respond promptly just as it promised to do at the very start, and I hope that the Danish authorities will reverse this terrible idea.
(HU) Mr President, it is very important to develop economic relations between China and the European Union. However, we must also raise openly the question of the differing interpretation of human and minority legal problems, just like the UK and German heads of government did. The Hungarian Prime Minister, on the other hand, failed to address this issue. Mr Orbán, departing from common EU guidelines, called China our strategic ally, the country which applies human rights as it prefers, restricts freedom of speech and press freedom, and severely violates the rights of Tibetan and other minorities. Can we consider China a strategic ally in these questions as well? During the Chinese Prime Minister's visit to Hungary, the immigration authorities intervened harshly to prevent the peaceful demonstration of the Tibetan minority. Many protested against this move, including Fidesz MEPs Mr József Szájer, Mrs Kinga Gál and Mr András Gyürk. Had they expressed their concerns at the time of the adoption of the Hungarian Constitution and the media law, this would have provided more support to the authenticity of their exemplary protest.
(ES) Mr President, last week a panel of judges, the members of which included European Commission officials, decided that Donostia-San Sebastián should be European Capital of Culture in 2016. The panel of judges believes that the Basque goal of bringing together and creating brotherhood between people with different ideas, from different races, backgrounds and languages deserved to win. The proposal won because it is original and constructive, because it is driven by the public and because it is backed up by the enthusiasm and impetus of the whole of society and its institutions.
The latest elections showed that the people wanted the City Council of Donostia to change hands, but the winning bid and the team behind it are still the same. However, for some Spanish media outlets and politicians, they have now gone from being deserving of recognition to being a danger to state security. These kinds of insults and disparaging remarks, which have also been directed at the panel of judges of the European Capital of Culture, makes one wonder why they are questioning democracy and diversity. We have the right to show the world an image of an open, welcoming, prosperous and proactive Basque Country, and we will do so with the winning proposal, because there is a lot more to us than violence and terrorism.
Helping us to tell people about this is an instrument for peace.
(RO) Mr President, an extremely important topic has dominated the public agenda in Romania recently: administrative restructuring. Unfortunately, the debates have touched more on the format of the project than on its substance. Administrative restructuring is one of the current hot topics, especially for new Member States. The European Parliament regards it as important because it has two major effects: increasing the level of absorption of European funds and improving relations between local communities and national authorities. At the same time, it means decentralisation.
For these reasons, I think that it is important for us to talk about European models for administrative restructuring. From a strategic development perspective, this process will result, in the years ahead, in an irreversible breakaway from the concept of a Communist state. It will mean the transition to a state built on the European concept, which emphasises regional development.
(IT) Mr President, ladies and gentlemen, the Fukushima accident continues to produce very serious consequences, with radioactive water leaking into the sea at levels 6 500 times above legal limits. The risk of contaminated food products is high.
Europe has established very strict controls but this applies only to fresh products. No rule has been issued to safeguard processed products, in particular tinned fish. We import 370 000 tonnes of tinned tuna. The principal suppliers are the countries of South-East Asia, which import fish from Japan. This means that tinned fish imported into Europe may contain Japanese fish. The provision of precise information about place of origin is crucial and urgent.
Today consumers know where the tin was produced but not the place where the fish was caught. The Commission has recently acknowledged this and plans to close this gap with the reform of the common fisheries policy, but that will not enter into force until two years from now, just as the Sommer report, which is being debated in this plenary session, will not take effect until three years from now. We should not indulge in scaremongering but consumers have the right to urgent and clear information. The Commission should intervene as soon as possible.
(PT) Mr President, the Greek Parliament has approved a new package of austerity measures with severe consequences for the living conditions of the people and the economy of the country. It was the European Union that imposed this programme; the Union is also responsible.
Last week in Portugal, the Portuguese Parliament approved the government's programme, and the government took advantage of the moment to announce an extraordinary tax which will see half of people's Christmas bonus taken away. In order to deal with the deficit, there is no hesitation to worsen the recession in which my country already finds itself. The Union, Europe, is also responsible because the authorities' obsession with the deficit stems from there. However, in contrast to these recessive policies, the Irish Government announced a reduction in VAT for restaurants, hotels and the leisure industry. My question is this: why is it impossible in Portugal and Greece to do what is possible and desirable in Ireland? If the authorities in these tourist countries wished to lower VAT, would the European Commission take Irish case law into account?
(ES) Mr President, last Saturday thousands of people all over Europe celebrated Gay Pride Day, 30 years after the world's first case of AIDS was discovered. Thirty years later, the battle against HIV across the planet is still unequal depending on the place where the infected person lives and, beyond this, the social class to which the person belongs, just as the rights of homosexual people differ profoundly depending on their country of residence.
Today there are still 76 countries around the world where sexual relations between people of the same sex are punished, and at least seven of these countries impose the death penalty. This is why the United Nations Resolution approved on 17 June is of such enormous importance, in that it utterly rejects this attitude and urgently calls on these countries to change such attitudes and such legislation.
I want to join this appeal today, and also the appeal against the blocking of the Equal Treatment Directive, which grants, or which could grant, equal rights and the same equal opportunities to this large group of citizens in the European Union, thereby marking out the direction in the European Union for what should be a common direction all over the world.
(PT) Mr President, last week the European Commission revealed its proposed financial framework for the 2014-2020 period. The document presented by the Commission is balanced with regard to the proposals for the various European policies and maintains the stability of the structure and the seven-year period of the financial framework. The framework is now clearly aimed at the objectives of the EU 2020 strategy and introduces greater simplicity, more transparency and equity to the financing system.
The cohesion policy keeps a sizeable budget, which is welcome, with a focus on results, added value and the creation of the new category of transition regions. However, the concern with the territorial dimension, which was underlying this measure, was forgotten for the outermost regions. Even though a specific provision is still in existence for the outermost regions, its value was reduced from EUR 979 million to EUR 926 million between 2014 and 2020, and this is worrying if we take into consideration the permanent difficulties and future challenges which will be faced by these regions.
(RO) Mr President, during the plenary session last month, the European Parliament strongly condemned the Ukrainian Government's practices of influencing the judicial system with the aim of compromising the opposition leaders, by adopting an emergency resolution.
I wish to point out that these kinds of practices, perhaps even worse than this, are not only going on outside the European Union, but also in Romania, an EU Member State. The current government has managed to take control of part of the state judicial system for its own political interests. President Băsescu does not miss any opportunity to demonstrate this, by giving sneak previews of criminal prosecutions, inquiries and arrests being launched. Fabricating cases against the leaders of the opposition on government orders and selective criminal prosecutions are, unfortunately, generally widespread practices in Romania. The European Parliament must condemn the Romanian Government's practices which are jeopardising the rule of law and democracy by adopting a resolution, just as it did in the case of Ukraine.
(IT) Mr President, ladies and gentlemen, I intend to speak about the Lyon-Turin high-speed rail link, for which the EU is to provide a contribution of EUR 672 million.
This contribution was linked to certain conditions. The first was consultation with and approval by local communities, which, however, have never been heard on the substance of the problem - quite the opposite, they have recently been repressed by the downright militarisation of the Val di Susa, which is the area of this tunnel.
The second condition related to certain deadlines for the start of work, deadlines that have instead been arbitrarily delayed several times. To date the only works carried out in the area have been a fortified enclosure holding the 900 police who are supposed to control people and keep them away. Under these highly illegal conditions, for the EU to provide the planned contribution would amount to no more than giving in to a scam perpetrated by the Italian Government and the Piedmont regional government and by the lobbies that influence them heavily. 'Achtung! Bandits! Achtung!'
(RO) Mr President, since 1 July the Netherlands has been applying measures which seriously discriminate against Romanian and Bulgarian citizens, who will receive work permits only in exceptional cases, along with citizens from outside the EU.
In terms of obligations, Romania has fulfilled its allotted share, including the contribution to the common budget. Irrespective of the problems encountered by new Member States in adapting to the European Union's rules, I do not believe that they entitle a Member State to discriminate against other citizens who enjoy the same rights as every other citizen in EU countries.
Unfortunately, this evidence of national chauvinism has been on the rise recently, even though the current crisis must demonstrate that solidarity, which provides the foundation for European integration, is not just some meaningless word. A reference was made earlier to Denmark's gesture of introducing customs checkpoints at EU internal borders. I do not believe that we can let European integration be hijacked by populist and extremist parties who fuel the general public's fears and attack the European Union's founding values in order to achieve hypothetical electoral victories.
I call on the Commission to ask the governments in the countries which apply different standards questions on this subject and to adopt the necessary measures so that all citizens are treated equally across the entire European Union.
(IT) Mr President, ladies and gentlemen, yesterday 60 000 Italians demonstrated in Val di Susa against the absurd project to build the Lyon-Turin high-speed rail link ('TAV').
As an MEP I condemn all forms of violence, whether the violence of the rioters who created disorder yesterday or the violence of the Italian members of parliament and ministers who today tried to liken the peaceful 'No TAV' people to the 'Black Bloc'. Everyone knows that the high-speed rail link in Val di Susa will never be built. Can an area be militarised for 20 years? This is the result of failing to listen to the people and should be a lesson to the EU. Works are done with the citizens for the citizens, not for party political committees on the left and right.
The deadlines imposed by the Commission for the provision of the European contribution, amounting to EUR 662 million, have expired. Mr Kallas should decide to withdraw the funding immediately. With these extensions, Italy is enjoying privileges not granted to other Member States.
Therefore, I urge the Committee on Petitions to send a delegation to Val di Susa as soon as possible to establish what is happening and listen to local people. The European Parliament should not abandon these citizens and their arguments.
(RO) Mr President, as highlighted by the experts in the document just reviewed in June, 'Outcome Indicators and Targets Towards a New System of Monitoring and Evaluation of Cohesion Policy', a number of steps are required to develop the new monitoring and evaluation system. Suitable human resources, along with a database and sources for collecting better-quality data, form the basis for an effective evaluation.
We need from now on to get involved in taking the steps which will prepare us. Member States, along with the Commission, must have a clearly defined plan for training the experts from the management authorities. In addition, the associated structures in the local public administration authorities must be involved both in training the human resources and in adapting the databases and sources for gathering statistics.
(RO) Mr President, today, 4 July, we are celebrating an anniversary: 235 years since the American Declaration of Independence. It is a wonderful celebration marking, as the title of the film directed by Griffith says, 'The Birth of a Nation'. I am going to pay my own tribute to America's national day by citing a few quotations and sayings.
Mark Twain: 'It is good that America was discovered, but it would have been even better if it had been passed by.'
Talleyrand: 'A country with 32 religions and only one sauce.'
Henry James: 'I could come back to America to die, but never, never to live.'
King Edward VIII: 'The thing that impresses me most about America is the way parents obey their children.'
Albert Camus: 'In other words, we will have to choose one day between Russia and America.'
George Washington: 'A people without religion can only be led by cannons,' and Corneliu Vadim Tudor, yours truly: 'Remember, Lord, Americans until they make mincemeat of our planet.'
(RO) Mr President, less than 50% of secondary school leavers in Romania passed the leaving certificate exam this year. These are the poorest results in the last 20 years. It is no coincidence that this is happening under a government which has awarded education the lowest percentage of GDP in the last 20 years: 2.73% as opposed to 6%, as stipulated by law. It is also the smallest budget allocation for education in the whole European Union.
This year teachers saw their salaries drop by up to 60%. Many teaching staff have chosen to leave the system in order to survive. There has been no investment at all in this education system during the last two years. Major decisions, such as school closures, have been made without any consultation with parents, teachers, trade unions or European partners. All this is going on at a time when the European Union should be targeting the Europe 2020 programme's objectives, which also include the promotion of knowledge, innovation and education.
(ES) Mr President, I would like to convey three sentiments.
Firstly, it is intolerable that such disproportionate punishment is being requested in Denmark for Mr López de Uralde who, in a display of peaceful protest and imaginativeness, presented himself as Head of State of Planet Earth.
Secondly, I hope that Israel will allow the flotilla in which our fellow Member, my good friend Willy Meyer, is travelling to reach Gaza, and of course that the aggression that took place against the Mavi Marmara flotilla does not reoccur.
Thirdly, I congratulate San Sebastián and its former mayor, Odón Elorza, on having won the city's designation as European Capital of Culture in 2016, along with the Polish city of Wrocław. They deserve it; they worked hard on this for a long time. I hope everything goes well for both cities. It will go well if they put into practice the plans with which they won.
(BG) Mr President, ladies and gentlemen, allow me from this august forum to draw your attention to a problem in my country for which, unfortunately, there is still no effective solution. The current Bulgarian Government is about to condemn to an ecological disaster a whole region in our country, which is not very big to start with, by granting a permit for gold extraction from mines in the Krumovgrad region to the Canadian company Dundee Precious Metals. Apart from the permit being granted at ridiculously low prices, there is important documentation missing from it, such as the environmental impact assessment. However, this is not all. The region is part of a protected area and comes under Natura 2000. However, this too is missing from the documentation.
I wonder, ladies and gentlemen, what makes people breach clear-cut nature conservation regulations and condemn a whole region to destruction. Is it the money Bulgaria will get from the permit or the money which the government will collect for it? I urge attention to be focused on this patently corrupt deal and that the guilty parties will be held to account for this. I will also contact the European Commission as I hope that, if Bulgaria is unable to, then Europe will be able to protect this region where nature and architecture have coexisted for centuries. It is this relationship which will be destroyed right from the first explosion in the Krumovgrad mines.
That concludes the item.